PER CURIAM.
The certified question here presented is not in compliance with Rule 4.6, Florida Appellate Rules. The question is one that will be determinative of the cause only if it is answered in a particular way and will not be determinative of the cause if it is answered in another. Such a question in a legal action may be presented to this court by common law certiorari if the trial court makes an interlocutory ruling upon it and if the necessary requisites set forth in Dairyland Insurance Company v. McKenzie, Fla.App.(lst), 251 So.2d 887, are clearly established.
Certified question denied.
BOYER, C. J., and RAWLS and Mc-CORD, JJ., concur.